

Exhibit 10.2


EMPLOYMENT AGREEMENT


    THIS EMPLOYMENT AGREEMENT (this “Agreement”) between Appliance Recyling
Centers of America, Inc. (ARCA), along with its successors and/or assigns, (the
“Company”) and Mark Eisenschenk (the “Employee”) is entered into and dated as of
July 22, 2013 (the “Effective Date”).


WHEREAS, the Company desires to employ Employee as the Company’s Chief Operating
Officer and the Employee desires to accept such employment;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.      Employment. During the term of this Agreement, the Company shall employ
Employee as Chief Operating Officer (COO). Employee shall have such authority,
responsibilities and duties as may from time to time be assigned by the Board of
Directors and/or Chief Executive Officer (CEO) of the Company. Employee agrees
to serve the Company faithfully and to the best of Employee’s ability, and to
devote Employee’s full business time, attention and efforts to the business and
affairs of the Company. Employee will perform all of his responsibilities in
compliance with all applicable laws and regulations, and he will ensure that all
Company operations comply with all applicable laws and regulations. Further,
Employee will comply with all rules, policies and procedures of the Company as
modified from time to time.


2.
Compensation.



(A)    Base Salary. During the term of this Agreement, the Company shall pay
Employee an annual base salary of $185,000. The Company shall pay the annual
base salary in equal pro rata installments on the Company’s regular payroll
dates. The Company shall also withhold and deduct from such installment payments
such amounts as are required under federal, state and local law to be withheld
for income tax or Social Security withholding purposes.


(B)    Benefits. Employee may participate in all benefit plans, retirement plans
and fringe benefits which may be available from time to time to employees of
Employee’s level of employment in accordance with the Company’s policies.
Employee shall be entitled to up to four weeks of non-accountable vacation per
year. Non-accountable means no amounts shall be accrued, no amounts shall be
carried over and no amounts shall be due Employee upon termination of
employment. Employee’s participation in such benefits shall be subject to the
terms of the applicable plans, as the same may be amended from time to time. The
Company does not guarantee the adoption or continuance of any particular



-1-



--------------------------------------------------------------------------------



employee benefit during Employee’s employment, and nothing in this Agreement is
intended to, or shall in any way restrict the right of the Company, to amend,
modify or terminate any of its benefits during the term of this Agreement or
Employee’s employment with the Company.


(C)    Incentive Compensation. Based on the Company’s successful financial
performance and/or other applicable criteria, Employee shall be eligible to be
paid an annual bonus as determined by the Board of Directors in its sole
discretion.


(D)    Stock Options. Subject to the terms and conditions set forth herein and
in the Company’s Stock Option Plan, the Company will grant to Employee options
to purchase up to 100,000 shares of the Company’s common stock. The options
shall vest as follows: (1) 16,667 options shall vest on each of the first and
second anniversary dates of this Agreement, and 16,666 options shall vest on the
third anniversary date of this Agreement, provided that Employee remains
employed with the Company under this Agreement on the foregoing anniversary
dates; and (2) the remaining 50,000 options (the “Performance Incentive
Options”) shall vest in equal, proportionate amounts over the term of this
Agreement provided that calendar-year performance objectives established by the
Board of Directors are met by Employee, as determined in the sole discretion of
the Board of Directors, and Employee remains employed with the Company under
this Agreement through the end of the subject calendar year. The vesting of any
Performance Incentive Options shall be determined within sixty (60) days of the
end of each calendar year. Performance Incentive Options that accrue during a
calendar year, but do not vest upon the conclusion of such calendar year because
performance objectives were not achieved, shall be deemed forfeited.


(E)    Other.    Employee shall be paid a $600 monthly car allowance. In
addition, the Company shall reimburse Employee’s reasonable monthly cell phone
charges.


3.    Term. The term of this Agreement shall begin on the Effective Date and end
on July 31, 2016, unless earlier terminated pursuant to Section 4.


4.    Termination.


(A)     Termination by the Company for Cause. The Company may terminate this
Agreement for Cause effective immediately upon notice to Employee of such
termination. “Cause” means (i) material willful failure by Employee to meet
objectives set by the Board of Directors and/or the CEO of the Company, (ii)
material willful failure by Employee to perform Employee’s duties under this
Agreement or comply with the directions of the Board of Directors or the CEO of
the Company, (iii) malfeasance or gross negligence in the performance of
Employee’s duties under this Agreement, (iv) Employee’s commission of (a) a
felony, (b) material unethical business practice on the part of Employee



-2-



--------------------------------------------------------------------------------



in connection with the affairs of the Company or (c) a material breach of any of
the provisions of this Agreement. Upon termination of this Agreement for Cause
pursuant to this Section 4(A), the Company’s obligation to pay any amount to
Employee, including but not limited to any base salary, incentive compensation,
or any amount payable under any benefit plan or otherwise, shall immediately
cease and the Company shall have no further obligation to Employee.
 
(B)     Termination by the Company without Cause. The Company may terminate this
Agreement without Cause, effective immediately upon notice to Employee. In the
event of termination of this Agreement by the Company without Cause, and
provided that Employee executes a general release of all claims in a form
acceptable to the Company, the Company shall pay employee severance compensation
in the form of continuing payment of Employee’s base salary for a period of
twelve (12) months following the date of termination or until Employee enters
into an employment, consulting, or other business arrangement or relationship
with another person/entity, whichever date is earlier. Employee understands and
agrees that his receipt of severance compensation pursuant to this paragraph is
expressly conditioned on his execution of a full and complete general release of
claims in a form acceptable to Company. If Employee does not sign such a general
release of claims, Employee shall not be entitled to receive any further
compensation under the provisions of this Agreement after the date of
termination. Any severance payment made under this Agreement will be paid
according to Company’s normal payroll schedule and policies.


(C)    Termination upon Death or Disability. This Agreement shall terminate
immediately upon Employee’s death or disability. For purposes of this Agreement,
“Disability” means Employee’s inability to perform the essential functions,
duties and responsibilities contemplated under this Agreement, with or without
reasonable accommodation, for a period of more than ninety (90) consecutive days
due to any physical or mental incapacity or impairment,


(D)    Termination by Employee. Employee may terminate this Agreement by
providing the Company with ninety (90) days advance written notice of his
intention to terminate the Agreement and his employment with the Company.


(E)    Termination by Mutual Agreement. The Company and Employee may terminate
this Agreement at any time by mutual, written consent.


Upon termination of Employee’s employment with the Company for any reason,
Employee shall deliver promptly to the Company all property of the Company in
Employee’s possession, custody or control including, without limitation: keys
and/or access cards; clothing; computer or system passwords; vehicles; computers
and other electronic devices, including cellular telephones; and the originals
or any copies of files, records and/or documents concerning or relating to the
Company, whether maintained in hard copy or electronic form, and whether
maintained in their original state, in abstract or summary form, including any
such materials or data addressing, identifying or reflecting the Company’s



-3-



--------------------------------------------------------------------------------



business plans or strategies, marketing plans or strategies, customers,
financial condition and/or performance, sales strategies or techniques, or other
confidential, proprietary and/or trade secret information of the Company.
Employee agrees that he will not retain, use or provide to others a copy of any
Company Confidential Information or other property in any form, including
electronic, abstract, or summary form, at any time following the termination of
Employee’s employment with the Company.


Except in the case of possible severance compensation upon termination by the
Company without Cause (as set forth in Paragraph 4(B)), in the event that
Employee’s employment with the Company is terminated, Employee shall be entitled
only to such compensation, expense reimbursement, allowance or other
remuneration as is due and owing to Employee as of the date of termination.
Without limiting the foregoing, Employee shall not be entitled to any
compensation for accrued but unused vacation or other paid time off upon the
termination of employment with the Company.


5.    Confidential Information. Employee understands and agrees that as an
employee of the Company, Employee will receive, have access to, or contribute
various proprietary, confidential, and/or trade secret information concerning
the Company, its business operations, affairs, strategies, and clients,
including, without limitation: trade secrets; customer lists, records and other
information regarding customers (whether or not evidenced in writing);
information regarding actual or prospective customer needs or preferences; price
lists and pricing policies, financial plans, projections, records, ledgers and
information; vendor profiles; purchase orders, agreements and related data;
business development plans; sales, marketing and/or advertising plans or
strategies; merchandising plans and strategies; research and development plans;
employment records, data and policies, including information regarding the
skills and abilities of Company personnel; tax or financial information;
business and sales methods and operations; billing practices; business
correspondence, memoranda and other records; inventions, improvements and
discoveries; processes and methods; and business operations and related data
formulae; computer records and related data; software code, know-how, research
and development; trademark, technology, technical information, and copyrighted
material; plans, designs, and related know-how; and any other confidential or
proprietary data and information which Employee encounters during employment
with the Company, whether in written, electronic or other form (collectively
referred to hereafter as “Confidential Information”).


Employee agrees that at all times during the period of Employee’s employment and
after the termination thereof for any reason whatsoever, Employee will hold in
the strictest confidence, will keep secret, and will not disclose, use, or
publish any of the Company’s Confidential Information, except as such
disclosure, use or publication may be required in connection with Employee’s
work for the Company. Employee hereby assigns to the Company any rights Employee
may have or acquire in the Confidential Information and agrees that all of the
Confidential Information is and shall be the sole property of the Company and
its successors and assigns. Employee acknowledges and agrees that the Company’s
Confidential Information constitutes a unique and valuable asset of the Company
and represents a substantial investment of time and expense by the Company,



-4-



--------------------------------------------------------------------------------



and that any disclosure or other use of such knowledge or information other than
for the sole benefit of the Company would be wrongful and would cause
irreparable harm to the Company. Employee further understands and agrees that
the confidentiality obligations set forth in this Article are continuing in
nature, survive the termination of this Agreement or Employee’s employment, and
restrict Employee’s activities following the termination of this Agreement or
Employee’s employment.


When Employee’s employment with the Company comes to an end for any reason, or
at any other time the Company so requests, Employee will give or return to the
Company all records and any compositions, articles, devices, equipment,
software, programs, and other items that disclose or contain Confidential
Information or any summary, abstract or derivation thereof. This includes all
copies or specimens in Employee’s possession, whether prepared or made by others
or Employee. Employee shall acknowledge in writing the return of all such
materials, when requested to do so by the Company. Employee shall also refrain
from accessing Company’s files via computer or modem when so requested by the
Company.


6.    Employee Non-Solicitation Agreement. Employee understands and agrees that
the Company’s workforce constitutes an important and vital aspect of its
business. Employee agrees that during the term of his employment by the Company,
and for a period twenty-four (24) consecutive months from the date of
termination of such employment for whatever reason (whether occasioned by
Employee or Company), Employee shall not, directly or indirectly, on behalf of
himself or any person, firm, corporation, association or other entity, (a)
solicit, or assist anyone else in the solicitation of, any of the Company’s
then-current employees to terminate their employment with the Company; (b) hire
or engage any of the Company’s then-current employees; or (c) otherwise
encourage or induce any of the Company’s then-current employees to terminate
their employment with the Company.


7.    Obligations to Third Parties. Employee hereby confirms, represents and
warrants that Employee is under no contractual or other legal commitments to any
other person or entity that would restrict or prevent Employee’s performance of
duties for the Company. Employee shall provide the Company with copies of any
previous employment agreements or contracts with any of Employee’s prior
employers, or confirm that he is not subject to any agreements with any other
employers. If Employee possesses any proprietary information of another person
or entity as a result of prior employment or relationship, Employee shall honor
any legal obligation that Employee has with that person or entity with respect
to such proprietary information and Employee shall not use or disseminate any
such proprietary information at any time during his employment with the Company.


8.    Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns,
except that neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by Employee without the prior written
consent of the Company.





-5-



--------------------------------------------------------------------------------



9.    Severability. If any provision of this Agreement is determined to be
prohibited by or unenforceable or invalid under applicable law, such provision
will be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.


10.    Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes any prior
understandings, agreements or representations by or between the parties.


11.    No Waiver. No term or condition of this Agreement shall be deemed to have
been waived except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought.


12.    Governing Law. The validity, interpretation, performance and enforcement
of this Agreement shall be governed by the laws of the State of Minnesota,
without regard to conflicts of laws principles thereof.


13.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall be deemed one
agreement.


14.    Knowing, Voluntary Agreement. Employee hereby acknowledges and states
that he has read this Agreement fully and carefully; that the Agreement is
written in language that is understandable to him, and that he fully appreciates
the meaning of its terms; and that he enters into this Agreement freely and
voluntarily. Employee has sought, or has had the opportunity to seek,
independent legal counsel of Employee’s choice to the extent Employee deemed
such advice necessary in connection with the review and execution of this
Agreement.


    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.


APPLIANCE RECYCLING CENTERS
OF AMERICA, INC.


By:    /s/Edward R. Cameron
Name:     Edward R. Cameron
Title:     President and CEO






/s/Mark Eisenschenk
MARK EISENSCHENK    



-6-

